         Case 1:20-cv-00259-MKV Document 34 Filed 07/23/20 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                            USDC SDNY
                                                                         DOCUMENT
 I.C., on behalf of S.G.,                                                ELECTRONICALLY FILED
                                                                         DOC #:
                            Plaintiff,                                   DATE FILED: 7/23/2020
                             -against-
                                                                         1:20-cv-00259-MKV
 NEW YORK CITY DEPARTMENT OF EDUCATION; NEW
 YORK CITY BOARD OF EDUCATION; and RICHARD                             ORDER OF DISMISSAL
 CARRANZA, in his Official Capacity as Chancellor of the
 New York City School District,

                            Defendants.

MARY KAY VYSKOCIL, United States District Judge:

       It having been reported to this Court by Magistrate Judge Cave that this case has been

settled, it is hereby ORDERED that the above-captioned action is discontinued without costs to

any party and without prejudice to restoring the action to this Court’s calendar if the application

to restore the action is made by August 22, 2020. If no such application is made by that date,

today’s dismissal of the action is with prejudice. See Muze, Inc. v. Digital On Demand, Inc., 356

F.3d 492, 494 n.1 (2d Cir. 2004).



SO ORDERED.
                                                      _________________________________
Date: July 23, 2020                                   MARY KAY VYSKOCIL
      New York, NY                                    United States District Judge
